Slip Op. 16-84

               UNITED STATES COURT OF INTERNATIONAL TRADE

ALBEMARLE CORP.,

                      Plaintiff,

              and

NINGXIA HUAHUI ACTIVATED
CARBON CO., LTD.,

                      Plaintiff-Intervenor,
                                                  Before: Timothy C. Stanceu, Chief Judge
              v.
                                                  Consol. Court No. 11-00451
UNITED STATES,

                      Defendant,

              and

CALGON CARBON (TIANJIN) CO.,
LTD., CALGON CARBON CORP. AND
NORIT AMERICAS INC.,

                      Defendant-Intervenors.


                                   OPINION AND ORDER

[Instructing the U.S. Department of Commerce in response to a mandate issued by the U.S.
Court of Appeals for the Federal Circuit]

                                                                 Dated: September 7, 2016

        Jeffrey S. Grimson, Mowry & Grimson, PLLC, of Washington, DC, for plaintiff
Albemarle Corp. and plaintiff-intervenor Ningxia Huahui Activated Carbon Co., Ltd. With him
on the brief were Kristin H. Mowry, Jill A. Cramer, and Sarah M. Wyss.

       Gregory S. Menegaz, deKieffer & Horgan, PLLC, of Washington, DC, for plaintiff
Shanxi DMD Corp. With him on the brief were John J. Kenkel and J. Kevin Horgan.

      Francis J. Sailer, Grunfeld, Desiderio, Lebowitz, Silverman & Klestadt LLP, of
Washington, DC, for plaintiffs Ningxia Guanghua Cherishmet Activated Carbon Co., Ltd.,
Consol. Court No. 11-00451                                                                   Page 2

Beijing Pacific Activated Carbon Products Co., Ltd. and Cherishmet Inc. With him on the brief
were Mark E. Pardo, Andrew T. Schutz, and Kavita Mohan.

       Antonia R. Soares, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, DC, for defendant. With her on the brief were Stuart F.
Delery, Assistant Attorney General, Jeanne E. Davidson, Director, and Patricia M. McCarthy,
Assistant Director. Of counsel on the brief was Devin S. Sikes, Attorney, Office of the Chief
Counsel for Trade Enforcement & Compliance, U.S. Department of Commerce, of
Washington, DC.

      Craig A. Lewis, Hogan Lovells U.S. LLP, of Washington, DC, for defendant-intervenor
Calgon Carbon (Tianjin) Co., Ltd.

       David A. Hartquist, Kelley Drye & Warren LLP, of Washington, DC, for
defendant-intervenors Calgon Carbon Corp. and Norit Americas Inc. With him on the brief were
R. Alan Luberda and John M. Herrmann II.

       Stanceu, Chief Judge: Before the court is the mandate issued by the United States Court

of Appeals for the Federal Circuit (“Court of Appeals”) in Albemarle Corp. & Subsidiaries v.

United States, 821 F.3d 1345 (Fed. Cir. 2016) (“Albemarle III”). CAFC Mandate in Appeal Nos.

2015-1288, 2015-1289, and 2015-1290 (June 23, 2016), ECF No. 130. This decision affirmed in

part, and vacated in part, the judgment of the United States Court of International Trade (“CIT”)

in Albemarle Corp. v United States, 38 CIT __, 27 F. Supp. 3d 1336 (2014) (“Albemarle II”). To

implement the mandate of the Court of Appeals, the court issues instructions to the International

Trade Administration, United States Department of Commerce (“Commerce” or the

“Department”).

                                        I. BACKGROUND

       In this consolidated case, several plaintiffs contested the final determination (“Final

Results”) Commerce issued to conclude the third periodic administrative review of an

antidumping duty order on activated charcoal from the People’s Republic of China. The

contested decision was published as Certain Activated Carbon from the People’s Republic of

China: Final Results and Partial Rescission of Third Antidumping Duty Administrative Review,
Consol. Court No. 11-00451                                                                 Page 3

76 Fed. Reg. 67,142 (Int’l Trade Admin. Oct. 31, 2011) (“Final Results”). Background on this

case is presented in the opinions in Albemarle III, 821 F.3d at 1347-51, Albemarle II, 38 CIT at

__, 27 F. Supp. 3d at 1339-40, and Albemarle Corp. v United States, 37 CIT __, __, 931 F. Supp.
2d 1280, 1283-84 (2013) (“Albemarle I”).

       The remaining issue in this litigation is the antidumping duty margin to be assigned to

Ningxia Huahui Activated Carbon Company Ltd. (“Huahui”), which was a “separate rate,” i.e.,

non-individually-examined, respondent in the third administrative review, at the conclusion of

which Commerce assigned de minimis margins to the two mandatory respondents. In the Final

Results, Commerce assigned Huahui the $0.44/kg margin it had assigned Huahui as an

individually-examined respondent in the prior, i.e., the second, administrative review. Final

Results, 76 Fed. Reg. at 67,145. Commerce assigned all other separate rate respondents a margin

of $0.28/kg, which was the margin Commerce had assigned to separate rate respondents in the

second review. Id.

       In Albemarle I, the Court of International Trade ordered Commerce to reconsider its

assignment of the $0.28/kg margin to the separate rate respondents. Albemarle I, 37 CIT at __,

931 F. Supp. 2d at 1296-97. Pending a remand redetermination by Commerce, the CIT reserved

any decision on whether the $0.44/kg margin Commerce assigned to Huahui in the Final Results

was permissible, reasoning that “Commerce may or may not decide to assign Huahui a different

margin based on other decisions it makes upon remand.” Id., 37 CIT at __, 931 F. Supp. 2d

at 1293.

       In the determination responding to the order the Court of International Trade issued in

Albemarle I, Commerce again determined de minimis margins for the two mandatory

respondents. Final Results of Redetermination Pursuant to Court Remand, at 25 (Jan. 10, 2014),
Consol. Court No. 11-00451                                                                  Page 4

ECF No. 96. Based on those de minimis margins, and under protest, Commerce assigned

margins of zero to the parties other than Huahui who were separate rate respondents in the third

review. Id. at 13, 25. Commerce “decline[d] to reconsider Huahui’s dumping margin” and

thereby continued to assign the $0.44/kg margin to Huahui. Id. at 22.

       The Court of International Trade sustained the Department’s assigning zero margins to

the separate rate respondents other than Huahui as well as the assignment of the $0.44/kg margin

to Huahui. Albemarle II, 38 CIT at __, 27 F. Supp. 3d at 1352. On appeal, the Court of Appeals

affirmed the judgment as to the zero margins and reversed the judgment as to the $0.44/kg

margin. The Court of Appeals remanded this case to the Court of International Trade “so that it

may issue appropriate instructions to Commerce” on the question of the margin to be assigned to

Huahui. Albemarle III, 821 F.3d at 1359. This opinion sets forth the instructions to effectuate

the decision of the Court of Appeals.

                                           II. DISCUSSION

       In reviewing the CIT’s affirmance of the $0.44/kg margin assigned to Huahui, the Court

of Appeals considered the question of “whether Commerce’s chosen method of carrying forward

Huahui’s data from the second period of review to the third was reasonable.” Albemarle III,
821 F.3d at 1355-56. Albemarle II had noted that the $0.44/kg margin was based on Huahui’s

own data in the prior review and, in deciding that this method was reasonable, had concluded

that Commerce acted permissibly in choosing specificity over contemporaneity. Albemarle II,

38 CIT at __, 27 F. Supp. 3d at 1348-50.

       Reaching the opposite conclusion, the Court of Appeals relied upon 19 U.S.C.

§ 1677d(c)(5)(B) and the Statement of Administrative Action accompanying the Uruguay Round

Agreements Act, H.R. Rep. No. 103-316, vol. 1 at 873 (1994) reprinted in 1994
Consol. Court No. 11-00451                                                                      Page 5

U.S.C.C.A.N. 4040, 4021, for the principle that, “when all individually examined respondents

are assigned de minimis margins,” an averaging of the de minimis margins of the individually

examined respondents is the “preferred” and “expected method” for determining a margin for the

respondents that were not individually examined. Albemarle III, 821 F.3d at 1352, 1354. The

appellate court stated, further, that it was “guided by the statute’s manifest preference for

contemporaneity in periodic administrative reviews,” opining that “[t]here is no basis to simply

assume that the underlying facts or calculated dumping margins remain the same from period to

period.” Id., 821 F.3d at 1356. Citing the “established doctrine” that Commerce is expected to

use current information when conducting an administrative review, the Court of Appeals

concluded that “it is not open to Commerce to argue that prior review data is reliable simply

because it is ‘temporally proximate.’” Id., 821 F.3d at 1357 (citation omitted). Further, the

appellate court noted that “Huahui specifically requested leave to be individually examined as a

voluntary respondent under 19 U.S.C. § 1677m(a), or alternatively to submit additional

supplementary data, but Commerce denied both requests.” Id., 821 F.3d at 1358. The Court of

Appeals concluded that “[i]t was unreasonable in this case for Commerce to choose to limit its

review to the two largest volume exporters, refuse to collect additional data from Huahui, and

then draw inferences adverse to Huahui based on the lack of data available in the record.” Id.

(citing Albemarle I, 37 CIT at __, 931 F. Supp. 2d at 1293).

                                  III. CONCLUSION AND ORDER

       To fulfill the mandate of Albemarle III that the Court of International Trade “issue

appropriate instructions to Commerce,” id., 821 F.3d at 1359, the court is guided, as it must be,

by the holding the Court of Appeals stated in its opinion. As to the $0.44/kg margin Commerce

applied to Huahui, the Court of Appeals succinctly expressed that holding as follows: “We hold
Consol. Court No. 11-00451                                                                Page 6

that Commerce could not on this record utilize data from the previous review.” Id. “Rather,

Commerce, having declined to collect additional information, was required to follow the

‘expected method’ of utilizing the de minimis margins of the individually examined respondents

from the contemporaneous period.” Id. The court considers the appropriate instructions to be

that Commerce redetermine a margin for Huahui in accordance with the holding of the Court of

Appeals in Albemarle III.

       Therefore, upon consideration of the decision of the Court of Appeals in Albemarle III,

and upon due deliberation, it is hereby

       ORDERED that Commerce submit to the Court of International Trade a second remand
redetermination in which it assigns to Huahui a dumping margin that is in accordance with the
holding of the Court of Appeals in Albemarle III; it is further

        ORDERED that Commerce shall file its second remand redetermination with the court
within forty-five (45) days from the date of this Opinion and Order; and it is further

       ORDERED that plaintiffs and defendant-intervenors shall have thirty (30) days from the
date on which the second remand redetermination is filed with the court to file comments
thereon; and it is further

       ORDERED that defendant may file a response to the submitted comments within fifteen
(15) days of the date upon which the last comment is filed.

                                                           /s/ Timothy C. Stanceu
                                                           Timothy C. Stanceu
                                                           Chief Judge

Dated: September 7, 2016
       New York, New York